The true construction of the contract is, to pay $480 in currency of the United States, to be discharged by payment of such a sum in bank notes as will equal $480 in United States currency. Lackey v. Miller, ante, 26;Hamilton v. Eller, 11 Ire., 276.
The measure of damages for breach of contract to pay "like current bank notes," is $480, and interest.
A promise by the bank, in writing not evidencing a special deposit to pay in current bank notes of other banks, etc., is ultra vires and void. Rev. Stat., 2, pp. 37 to 56; Act of 1854 (Priv.), ch. 77, p. 25; Rev. Code, ch. 36, sec. 2; Ang. and Am., secs. 110 to 112; ibid., sec. 256.
Though the written contract be void, the plaintiff can recover upon theindebitatus count for money had, etc. Ang. and Am., sec. 265, and cases cited, n. 4. *Page 326 
(419)   Such a count may be maintained for bank notes. Filgo v. Penny, 2 Mur., 182; Anderson v. Hawkins, 3 Hawks, 560; Jonesv. Cook, 3 Dev., 112; Hargrave v. Dusenberry, 2 Hawks, 326.
We do not concur with his Honor in regard to the construction of the instrument sued on.
The plaintiff deposited in bank as a general deposit the sum of $480. Without more saying, this would have entitled him to demand of the bank that amount in specie; and, for the purpose of qualifying his demand, it is set out that the funds deposited, amounting to $480, consisted of current notes of the different banks of the State of North Carolina, which were then at or about par, but for which the bank was not willing to oblige itself to pay specie, and it is accordingly stipulated — "which sum is payable in like current notes." When the certificate was presented, none of the notes of the banks of the State were current. They had all so far depreciated as no longer to circulate as currency, and instead thereof had become articles of merchandise, without retaining in any degree the character of current money. Owing to this change in the condition of things, the bank was unable to perform its stipulation, to pay the sum of $480 in like current notes; and the question is, on whom shall the loss fall? Obviously it must fall on the bank, for it has had the use of the plaintiff's money, and is unable to return funds of the same kind; and, surely, the plaintiff has a right to expect funds as good as what he deposited. There is nothing to support the inference that, according to the understanding, he took upon himself the risk of loss, in case of utter depreciation of the notes of all of the banks, including those of the Bank of Cape Fear, which seems to (420) have been the idea of his Honor in rendering judgment for the value of the notes of that bank.
We think that the plaintiff was liberal in offering to accept currency of the United States in satisfaction of his certificate of deposit.
The cases of Hamilton v. Eller, 11 Ire., 276; Lackey v. Miller, ante, 26, are distinguishable from our case. In each of these cases a literal construction is adhered to, which seems to meet the question of the respective cases, and the intention of the parties. Eller owed Hamilton the sum of $150, which Hamilton agreed to receive "in good trade, to be valued," etc., provided it was delivered on or before the first day of January, 1844. Eller failed to deliver the trade, and was obliged to pay the $150. Miller in 1865 bought a cow of Lackey, worth $20 in good money, and gave his note for "$71 in current bank notes." It was held that did not create a debt of seventy-one dollars in money, or United *Page 327 
States coin, but was a promise to pay "seventy-one current bank money dollars," and a distinction is taken between a promise to pay in bank notes, and a promise to pay in money, and a promise to pay in "currency," which was even still more depreciated.
In our case the plaintiff deposits with the bank $480, and, as he made the deposit in current bank notes," then at about par, he agreed to receive "like current bank notes," which the defendant is not in a condition to pay, and our decision is that payment must be made so as to put the loss on the bank, and not on the depositor.
PER CURIAM. Judgment reversed, and judgment on the case agreed for $480, with interest.
(421)